Motion by David Craig Weiss for reinstatement to the bar as an attorney and counselor-at-law. Mr. Weiss was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1992. By decision and order on application dated November 14, 2008, this Court authorized the Grievance Committee for the Tenth Judicial District to institute and prosecute a disciplinary proceeding against Mr. Weiss and the issues were referred to Norma Giffords, as Special Referee to hear and report. By opinion and order dated August 3, 2010, this Court suspended Mr. Weiss for a period of two years, commencing September 2, 2010, based on two charges of professional misconduct {see Matter of Weiss, 77 AD3d 1 [2010]). By decision and order on motion of this Court dated October 10, 2012, Mr. Weiss’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney, including, but not limited to, the steps he took to withdraw from his law partnership, the duties he assumed as the owner of two new businesses, and the filing of his tax return for the year 2011.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, David Craig Weiss, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of David Craig Weiss to the roll of attorneys and counselors-at-law. Eng, P.J., Mastro, Rivera, Skelos and Dillon, J.J., concur.